DETAILED ACTION
Response to Amendment
Claims 1-5 and 7-18 are pending. Claim 6 is canceled. Claims 1-5 and 7-18 are amended directly or by dependency on an amended claim.
Response to Arguments
Applicant's arguments filed 16 June, 2022 have been fully considered but they are not persuasive. With respect to the Min reference arguments on pages 6-7, examiner disagrees. Applicant does not argue having a camera mounted to a tool such as a bandsaw in the Blekinsopp et al. reference., so the applicant does not appear to argue that a camera can be mounted to a hand guided tool. Therefore it appears the applicant is arguing that one would not mount a foldable phone to a bandsaw. It is noted the examiner is not suggesting adding a phone to the tool, but rather just using the Min reference to teach the concept of opening something turning on a camera. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, while the Min reference relates to a phone, there are many unfold to activate implementations, for instance US 20140275778 A1 describes using this feature in a medical device (“When in use, the imaging stylet (300) can be quickly and easily unfolded from its inactivated position shown in FIG. 10A to its activated position shown in FIG. 10B, such that a maximum length of the outer housing (310) is achieved. In some advantageous embodiments, unfolding the outer housing (310) from the inactivated position to the activated position activates a power source and initiates transmission of image data from the imaging device (340) to any external processor capable of displaying the image data to the user, such as a smartphone, tablet, laptop computer, etc., [0092]) and US 20130057694 A1 describes a luggage implementation (“If the transmitter carried by the human owner moves out of transmission range (e.g., fifty feet) of the receiver, such that the receiver no longer receives the RF signals, a camera mounted on an inner surface of the wallet is activated such that the camera records video data in response to sensing light, such as when the wallet is unfolded”, [0013]).
With respect to arguments on page 7 that folding out a camera is not necessary in the case of a bandsaw and would not be done by one of ordinary skill in the art, it is noted there are many known ways to activate a camera. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Min et al. indicate “Accordingly, before the AP is operated, a system is controlled through the MCU and thereafter, only if needed, the AP is operated and, otherwise, the AP is not operated. By doing so, it can greatly decrease power consumption of the whole system” ([0110]), indicating the power saving advantage when integrated with a tool such as that described by Blenkinsopp et al.
Applicant argues on page 8 “Further, a person of ordinary skill in the art would not use the foldout camera of Min with the band saw of Blenkinsopp. For securing the work area of a band saw, Blenkinsopp used a fixed camera which is precisely arranged to have a particular view of the work area. Using a foldable camera would introduce an unnecessary potential failure point while also requiring additional checks to make certain that the camera was correctly positioned each time it was folded out. Further, having a foldable camera introduces the possibility of a safety failure if the camera is inadvertently not folded out and activated.” While examiner agrees having a foldout component would add a further failure point, any added beneficial feature would also have potential for failure, and inventors always have to weigh the advantages to a feature opposed to potential drawbacks. 
Applicants also argue on page 8 against the motivation stating “There would be no reason to implement that power saving integration with a floor standing machine that requires outlet power”. Examiner disagrees. Even with a device plugged into an outlet the energy has to come from the outlet and the user pays for that energy. While the cost savings of the activatable camera may not be immense, it should still be considered as a possible (even if only small) advantage. 
All other arguments are by similarity or dependency and are addressed by the above. Examiner believes if the foldout activation of this camera is the key feature of their invention, any unique aspects of this foldout activation as it may differ from a normal foldout camcorder or cellular phone should be further conveyed in the claims. 

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9, 12, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blenkinsopp et al. (US 20170252939 A1) in view of Min et al. (US 20160077621 A1).

Regarding claims 1 and 12, Blenkinsopp et al. disclose a hand-guided tool having a drive and a method for the emergency shutdown (send an “immediate shut-down signal” to the band saw, abstract, stopping the blade immediately, [0064]) of hand-guided tools (band saw, abstract, operator feeds material to be processed toward an active or hazardous region; more particularly to saws, and especially to band saws, [0001]) having a drive (drive wheel, [0077], [0082]), wherein the hand-guided tool is connected, in particular mechanically, to at least one camera (two imaging cameras fixedly mounted on the apparatus, [0020], band saws, (118) indicates attached cameras and lights in general, [0057]) and the camera and/or the tool is provided with an evaluation unit having image processing software (Machine vision apparatus tracks a distinctive object, cameras and an image processor are mounted on the band saw, abstract, [0025], [0060]), comprising the following steps: activating the camera (machine vision means is made capable of detecting and interpreting movement of the operator or part thereof, [0015], detection of an object having sufficient contiguous blue pixels that is located within the surrounding zone will immediately send the SIGNAL along channel, [0066], “video curtain” kind of protection, [0093]), monitoring a predefined danger area of the hand-guided tool by means of the camera (the surrounding zone is deemed to be surrounded by a supervised zone and the machine vision means is made capable of detecting and interpreting movement of the operator or part thereof within the supervised zone, thereby providing an intangible barrier around the hazardous zone, [0015], optical imaging and image analysis, hazardous zone and the surrounding zone as volumes each having a width, a depth and a height, [0025], video curtain, [0054], hazardous zone is defined as the zone occupied by the band saw blade, machine vision equipment is intended to supervise the positions of blue objects (such as gloved hands 401 and 402) in a virtual supervised zone (406) extending over most or all of the entire work surface, [0060]), processing and evaluating the captured image data by means of the evaluation unit and the image processing software with regard to the presence of a human body part in the danger area (A virtual surrounding zone (405) within which detection of a blue glove causes the machine to stop is comprised of an arbitrarily determined safe distance of perhaps 50 mm from the blade to left, to right, toward the operator, and away from the operator. The machine vision equipment is intended to supervise the positions of blue objects (such as gloved hands 401 and 402) in a virtual supervised zone (406) extending over most or all of the entire work surface (102), and take action if any recognised object appears to be in a dangerous state; such as if the object is moving quickly, [0050], determine the distance of the closest point of any one “blue object” or blue glove (401,402) to the hazard, if an identified object (gloved finger or hand (401 or 402)) enters a cubic shape, the surrounding zone that is also as high in the Z axis from the table surface as is the height of the hazardous zone—the exposed blade, [0064]), and a control unit (process control means within the hazardous machine, [0055]) for generating a warning signal and/or slowing down the drive of the hand-guided tool and/or stopping the drive of the hand-guided tool if a human body part is present in the danger area (Cameras and an image processor are mounted on the band saw. The signal causes an integrated blade-arresting or stopping mechanism to immediately shift the idler wheel, removing blade tension and disconnecting the blade which is then braked to a complete, safe stop before an approaching blue-gloved hand can touch the blade, abstract, detection of a blue glove causes the machine to stop, [0060], stopping the blade immediately if an identified object (gloved finger or hand (401 or 402)) enters a cubic shape zone, [0064], There would be much more power to transfer, and a much longer braking process, if the idler wheel, drive wheel and motor also had to be slowed to a stop through the saw blade with this brake. There may be residual friction between the blade and the still spinning driver and idler wheels. Those parts may be stopped more quickly such as by application of other brakes (not shown) and by disconnecting the motor (115) from a supply of electricity or applying reverse power to the motor, [0077]). 

Blenkinsopp et al. do not disclose the term “activating”. As Blenkinsopp et al. indicate “detection of an object having sufficient contiguous blue pixels that is located within the surrounding zone will immediately send the SIGNAL along channel” ([0066]), and “video curtain” kind of protection ([0093]), it would have been obvious at the time of the invention to one of ordinary skill in the art a camera activation would have had to have occurred in order to provide this monitoring.

Blenkinsopp et al. do not disclose activating the camera by folding out the camera.

Min et al. teach activating the camera by folding out the camera (receive an output of the first sensor and, if the output of the first sensor is an unfolded state, the processor may activate the second sensor and receive an output of the second sensor, [0019], determining of the folded or the unfolded state of the second body includes receiving, by the processor, an output of the first sensor and activating, if the output of the first sensor is an unfolded state, the second sensor and receiving an output of the second sensor, [0025], second sensor 650 is the camera, [0110]).

Blenkinsopp et al. and Min et al. are in the same art of sensors (Blenkinsopp et al., abstract [camera]; Min et al., [0019]). The combination of Min et al. with Blenkinsopp et al. will enable the use of an unfolding signal to activate the camera. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the activation of Min et al. with the invention of Blenkinsopp et al. as this was known at the time of filing, the combination would have predictable results, and as Min et al. indicate “Accordingly, before the AP is operated, a system is controlled through the MCU and thereafter, only if needed, the AP is operated and, otherwise, the AP is not operated. By doing so, it can greatly decrease power consumption of the whole system” ([0110]), indicating the power saving advantage when integrated with a tool such as that described by Blenkinsopp et al.

Regarding claim 2, Blenkinsopp et al. and Min et al. disclose the method according to claim 1. Blenkinsopp et al. further disclose comprising capturing and processing signals from at least one further sensor on or in the hand-guided tool by means of the evaluation unit and considering the signals from the at least one further sensor in the evaluation of the captured image data with regard to the presence of a human body part in the danger area (installation of two imaging cameras fixedly mounted on the apparatus and directed toward the working surface; each camera forming an a repeated series of data frames that represents the hazardous zone from a separate perspective, [0020], two colour or blue-sensitive cameras, [0058]).

Regarding claim 4, Blenkinsopp et al. and Min et al. disclose the method according to claim 1. Blenkinsopp et al. further disclose monitoring the danger area with at least two cameras, in particular 3D cameras, disposed having different angles of view onto the danger area, and processing and evaluating the data from the at least two cameras by means of the evaluation unit and the image processing software (installation of two imaging cameras fixedly mounted on the apparatus and directed toward the working surface; each camera forming an a repeated series of data frames that represents the hazardous zone from a separate perspective, [0020], In a second subsidiary aspect the optical imaging and image analysis means means is provided with a pair of spaced-apart imaging devices and the stereo machine vision means so produced is provided with three-dimensional processing means capable of converting images received from the pair of spaced-apart imaging devices into a three-dimensional derivative, [0025], One improvement adds 3D (X-Y-Z) vision so that a protected volume is created, [0054], use of a three-dimensional protected area using 3-D processing and a pair of cameras to derive position in an X-Y-Z volume, [0093]). 

Regarding claim 9, Blenkinsopp et al. and Min et al. disclose the method according to claim 1. Blenkinsopp et al. further disclose subdividing the danger area into an inner danger area and an outer danger area and generating a warning signal and/or slowing down the drive if a human body part is present in the outer danger area and shutting down the drive of the hand-guided tool if a human body part is present in the inner danger area (Preferably the hazardous zone is deemed to be surrounded by a surrounding zone and the optical imaging and image analysis means is made capable of detecting and signalling presence of the operator or part thereof in the surrounding zone, thereby providing an intangible barrier around the hazardous zone and of providing a command signal to the means to stop the blade, [0014], surrounding zone is deemed to be surrounded by a supervised zone, [0015], “Stored constants defining the actual hazard zone as a volume are compared with the located identifiable shapes in block (805), in order to determine the distance of the closest point of any one “blue object” or blue glove (401,402) to the hazard. In this description, the hazardous zone is defined as the zone occupied by the cutting teeth of the band saw blade (101). The invention protects gloved fingers from likely contact with the cutting teeth by stopping the blade immediately if an identified object (gloved finger or hand (401 or 402)) enters a cubic shape, the surrounding zone that is also as high in the Z axis from the table surface as is the height of the hazardous zone—the exposed blade. A cubic surrounding shape aligned along Z and Y axes is easier and quicker to process than a rounded or angled shape, although any shape could be represented in a lookup table. The surrounding zone is surrounded by a supervised zone”, [0064], if the vector, extrapolated forward beyond the present time by an example maximum braking time of 30 mS will transgress the hazardous zone or the surrounding zone, the SIGNAL is made, immediately bringing the blade to a halt, [0067]) [three zones described: hazard (innermost), surrounding, and supervised (outermost)]. 

Regarding claim 14, Blenkinsopp et al. and Min et al. disclose the hand-guided tool according to claim 12. Blenkinsopp et al. further disclose a memory for storing data and an interface for reading data (Computer “intelligence” allows the equipment to anticipate a problem and take action, [0066] One method for adding a time element is to maintain an (X-Y-Z-T) table of an appropriate number of the most recent X-Y-Z positions over time for each of n separately recognized objects. Each new record would displace the oldest record for each object. After adding each new record, the processor calculates a three dimensional vector to assess where the recognized object will be at a selected moment in the future, taking into account how long the band saw blade takes to be stopped, [0067], A display screen driven by the computer may be made to show the state of the check list and what must next be done, although during normal operation the screen may simply show a brand name or be blank, [0086]).

Regarding claim 17, Blenkinsopp et al. and Min et al. disclose the hand-guided tool according to claim 12. Blenkinsopp et al. further disclose at least one separate camera, wherein a communication connection exists between the hand-guided tool and the at least one separate camera and the at least one separate camera monitors a danger area of the hand-guided tool (calculates whether to send an “immediate shut-down signal” to the band saw. Cameras and an image processor are mounted on the band saw, abstract, “Preferably the hazardous zone is deemed to be surrounded by a surrounding zone and the optical imaging and image analysis means is made capable of detecting and signalling presence of the operator or part thereof in the surrounding zone, thereby providing an intangible barrier around the hazardous zone and of providing a command signal to the means to stop the blade”, [0014], installation of two imaging cameras fixedly mounted on the apparatus and directed toward the working surface; each camera forming an a repeated series of data frames that represents the hazardous zone from a separate perspective, [0020], “Preferably the optical imaging and image analysis means includes computing means capable of maintaining records of positions of recently located objects over time, thereby maintaining tracks of said objects, and of determining an object velocity for each object and thereby of evaluating a corresponding risk based on object velocity in the supervised zone and of transmitting the SIGNAL in event of any object moving at a greater velocity than has been deemed safe”, [0028], two colour or blue-sensitive cameras, [0058], Physical halt of the blade should take up to 24 mS after receipt of the SIGNAL, [0061]).

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blenkinsopp et al. (US 20170252939 A1) and Min et al. (US 20160077621 A1) as applied to claims 2 and 12 above, further in view of Brooks et al (US 10514672 B1).

Regarding claims 3 and 13, Blenkinsopp et al. and Min et al. disclose the method according to claims 2 and 12. Blenkinsopp et al. further partly teach capturing and processing signals from an infrared sensor, a sensor operating with high-frequency electromagnetic radiation, an ultrasound sensor, a temperature sensor, a capacitive sensor and/or a position sensor for detecting a position of the hand-guided tool in the space and means for forwarding the signals from the at least one further sensor to the evaluation unit, as Blenkinsopp et al. indicate, “The machine vision means generates an “immediate shut-down signal” command (herein referred to as “SIGNAL”) and sends it to process control means within the hazardous machine” ([0055]) and “Hand injuries are avoided by anticipating contact; either by simply detecting that a gloved hand is within a dangerous zone as assessed in an X-Y plane; better by use of a three-dimensional protected area using 3-D processing and a pair of cameras to derive position in an X-Y-Z volume, and in addition by evaluating movement of the detected object across the image into a course taken in the future (X-Y-Z-T), so that even a quick accidental movement of the gloved hand is properly assessed and protection is applied if a risk of injury is determined” ([0096]), and a 3D view could indicate a position sensor; however, another reference is added to make this limitation explicit.

Brooks et al. teach capturing and processing signals from an infrared sensor, a sensor operating with high-frequency electromagnetic radiation, an ultrasound sensor, a temperature sensor, a capacitive sensor and/or a position sensor for detecting a position of the hand-guided tool in the space (the present invention is described in the context of its use in preventing accidents in the use of powered machinery and tools used in lawn and grounds maintenance, and farming, col. 7, lines 15-25, “In certain embodiments, the subsystems of the hazardous machine 100, the protected party 200, and/or the machine operator 300 may include sensors 120, 220, and 320, respectively. Such sensors may include, without limitation, motion, velocity, and acceleration detectors such as accelerometers, gyroscopes, or magnetic sensors; temperature sensors for temperature compensation, and pressure sensors. The sensors 220 in the subsystem of the protected party 200 are in communication with the transceiver 210 of that subsystem, which is in communication with the transceiver 310 of the machine operator 300 and the transceiver 110 of the hazardous machine 100. Thus the data from the sensors 120, 220, and 320 is communicable to the processor 312 of the machine operator 300 and the processor 112 of the hazardous machine 100, for the purpose of executing certain algorithms for protection of the protected party”, col. 10, lines 20-40).

Blenkinsopp et al. and Brooks et al. are in the same art of power tools/hazardous tools (Blenkinsopp et al., abstract; Brooks et al., col. 7, lines 15-25, col. 10, lines 20-40). The combination of Brooks et al. with Blenkinsopp et al. and Min et al. will enable the use of a temperature sensor. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the temperature sensor of Brooks et al. with the invention of Blenkinsopp et al. and Min et al. as this was known at the time of filing, the combination would have predictable results, and as Brooks et al. indicate “The system may function as a supplemental accident prevention feature that can instantly upgrade any potentially dangerous equipment, appliance, or machinery to a level of accident prevention far superior to current manufacturer offerings” col. 3, lines 45-50, and “The sensors may be integrated with the respective processors 112 and/or 312, and may be provided with extremely low power capabilities and advanced performance in terms of accuracy and embedded digital function with the processors”, (col. 10, lines 40-55) indicating improvements to the safety and accuracy of the device when integrated with a tool such as that described by Blenkinsopp et al.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blenkinsopp et al. (US 20170252939 A1) and Min et al. (US 20160077621 A1) as applied to claim 1 above, further in view of O’Banion et al. (US 20040226424 A1).

Regarding claim 5, Blenkinsopp et al. and Min et al. disclose the method according to claim 1. Blenkinsopp et al. and Min et al. do not disclose activating the camera by moving the hand-guided tool and/or by activating a drive of the hand-guided tool. 

O’Banion et al. teach activating the camera by moving the hand-guided tool and/or by activating a drive of the hand-guided tool (“In a preferred embodiment, the first sensor 66 is located in the handle portion 54 of the miter saw 10b and is activated while the operator is grasping the handle portion 54 of the miter saw and the second sensor 68 is located along the fence 56 of the miter saw 10b. In operation, the operator of the miter saw 10b activates the first switch 66 while grasping the handle portion 54 and activates the second switch 68 while holding a workpiece against the fence portion 56. In this configuration, both the operator's first and second hands are located away from the saw blade 52 of the power tool 10b. The first and second sensors 66, 68 may be any of a variety of sensors that detect the presence of an operator's hand. A preferred sensor is a electrical switch sensor that is activated when a portion of the operator's hand depresses a plunger or other device to indicate physical presence of the operator's hand”, [0158]).

Blenkinsopp et al. and O’Banion et al. are in the same art of power tools/hazardous tools (Blenkinsopp et al., abstract; O’Banion et al., [0158]). The combination of O’Banion et al. with Blenkinsopp et al. and Min et al. will enable the use of a signal to activate the camera. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the activation of O’Banion et al. with the invention of Blenkinsopp et al. and Min et al. as this was known at the time of filing, the combination would have predictable results, and as O’Banion et al. indicate “If the operator's hand does not engage the trigger mechanism, the power tool will not operate, thereby preventing injury to the operator of power tool” ([0010]) and “According to the present invention, a sensing mechanism 12b operatively detects the location of the operator's first and second hand during operation of the power tool 10b to ensure that the operator's first and second hands are away from the saw blade 52 of the power tool 10b to reduce the chance of injurious contact between a portion of the operator's body and the active portion of the power tool 10b” ([0150]) and “The first sensor is preferably oriented to allow the operator to easily activate the first sensor 66 during normal operation of the power saw 10b” ([0152]) indicating the additional safety features when integrated with a tool such as that described by Blenkinsopp et al and Min et al..

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blenkinsopp et al. (US 20170252939 A1) and Min et al. (US 20160077621 A1) as applied to claim 1 above, further in view of Dasilva et al. (US 20100289662 A1).

Regarding claim 7, Blenkinsopp et al. and Min et al. disclose the method according to claim 1. Blenkinsopp et al. further indicate defining a danger area in the shape of an imaginary sphere in the center of which, in particular, a tool insert of the hand-guided tool is disposed, or in the shape of an imaginary cylinder on the central longitudinal axis of which, in particular, a tool insert of the hand-guided tool is disposed (In a second subsidiary aspect the optical imaging and image analysis means means is provided with a pair of spaced-apart imaging devices and the stereo machine vision means so produced is provided with three-dimensional processing means capable of converting images received from the pair of spaced-apart imaging devices into a three-dimensional derivative of at least one image representing the position of blue glove pixels comprising an object, maintaining three-dimensional references, as constants describing the hazardous zone and the surrounding zone as volumes each having a width, a depth and a height, establishing the position of each object in relation to a surrounding zone delimiting the hazardous zone of the cutting blade, [0025] cameras are selected to cover an area on the work table (102) of about 400 mm×400 mm, [0058], the surrounding zone that is also as high in the Z axis from the table surface as is the height of the hazardous zone—the exposed blade. A cubic surrounding shape aligned along Z and Y axes is easier and quicker to process than a rounded or angled shape, although any shape could be represented in a lookup table. The surrounding zone is surrounded by a supervised zone, [0064]), however, another reference is provided to make this explicit.

Dasilva et al. teach defining a danger area in the shape of an imaginary sphere in the center of which, in particular, a tool insert of the hand-guided tool is disposed, or in the shape of an imaginary cylinder on the central longitudinal axis of which, in particular, a tool insert of the hand-guided tool is disposed (In one embodiment of the present invention, a single detection read-range and its corresponding detection zone, indicated in the Figures diagrammatically as spheres or sphere sectors F which are not intended to be limiting, correspond to an inner danger zone wherein physical contact or striking of the workman by the machine is imminent and consequently processor 30 is programmed to immediately cause controls 32 such as, for example electrical, mechanical or electromechanical controls, on the machine to shut off the machine or at least halt its movement or the movement of the articulated machine component in the direction of the workman. In one embodiment a switch 36 may be utilized to interrupt the power supply for at least a part of the machine, [0090]).

Blenkinsopp et al. and Dasilva et al. are in the same art of danger zones (Blenkinsopp et al., [0012]; Dasilva et al., [0090]) [while Dasilva et al. uses RF, they have the same concept of area monitoring and auto safety shutoff]. The combination of Dasilva et al. with Blenkinsopp et al. and Min et al. will enable the use of a spherical danger zone. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the spherical area of Dasilva et al. with the invention of Blenkinsopp et al. and Min et al. as this was known at the time of filing, the combination would have predictable results, as Blenkinsopp et al. imply different zone shapes such as a sphere are easy to implement “A cubic surrounding shape aligned along Z and Y axes is easier and quicker to process than a rounded or angled shape, although any shape could be represented in a lookup table” ([0064]) and as one of a limited number of zone tracking shapes, would have been obvious to try and a design choice. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blenkinsopp et al. (US 20170252939 A1) and Min et al. (US 20160077621 A1) and Dasilva et al. (US 20100289662 A1) as applied to claim 7 above, further in view of Walter et al. (US 20130201292 A1).

Regarding claim 8, Blenkinsopp et al. and Min et al. and Dasilva et al. disclose the method according to claim 7. Blenkinsopp et al. further partly indicate at least one of the shape and the dimensions of the danger area is changed depending on the type of the tool insert of the hand guided tool (In hazardous zone and the surrounding zone as volumes each having a width, a depth and a height, establishing the position of each object in relation to a surrounding zone delimiting the hazardous zone of the cutting blade, [0025] cameras are selected to cover an area on the work table (102) of about 400 mm×400 mm, [0058]), however, another reference is provided to make this explicit.

Walter et al. teach at least one of the shape and the dimensions of the danger area is changed depending on the type of the tool insert of the hand guided tool (The object of the invention is therefore to create a device for monitoring at least one three-dimensional safety area, said device enabling quick adaptation to dynamic safety areas, that is to say activatable and deactivatable safety areas, which can also be changed in terms of they expanse and/or layout, [0009], Dynamic changes to the respective safety areas, such as positron and size, can be taken into account by adaptation to the current processing step of the machine and also to the current level of danger posed thereby, [0017], changing safety areas in terms of shape, position and size during interruption of the machine operation and also without interruption thereof, and of simultaneously monitoring these safety areas, change can be made manually or in particular dynamically according to different parameters, such as machine position and machine trajectory, [0028]).

Blenkinsopp et al. and Walter et al. are in the same art of danger zones (Blenkinsopp et al., [0012]; Walter et al., [0009]). The combination of Walter et al. with Blenkinsopp et al. and Min et al. will enable the use of a dynamic safety area. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the adaptive area of Walter et al. with the invention of Blenkinsopp et al. and Min et al. as this was known at the time of filing, the combination would have predictable results, and as Walter et al indicate this “device allowing simple processing that is not processor-intensive, that is to say that requires evaluation in real time, for the analysis of the data established by an image-processing device” ([0009]) and a “monitoring device according to the invention may be adapted individually to the respective requirements by using any number of projectors and capturing devices, and it can therefore be used equally to monitor both individual, small safety areas and also larger, more dispersed safety area” ([0015]), thus indicating how it can increase the number of potential applications when combined with the tool tracking of Blenkinsopp et al. by allowing many sizes of tool to be tracked.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blenkinsopp et al. (US 20170252939 A1) and Min et al. (US 20160077621 A1) as applied to claim 1 above, further in view of Uemura et al. (US 20190122047 A1).

Regarding claim 10, Blenkinsopp et al. and Min et al. disclose the method according to claim 1. Blenkinsopp et al. imply creating documentation of work steps carried out with the hand-guided tool using the image data captured by means of the at least one camera (maintains a count of transgressions during a working shift, [0034]) but does not make this explicit.

Uemura et al. teach creating documentation of work steps carried out with the hand-guided tool using the image data captured by means of the at least one camera (Based on a collection of pieces of information relating to a plurality of tasks determined in advance (database) and a plurality of image data relating to actually-performed tasks (acquired image data), such a configuration allows the work support system 1 according to the present embodiment to perform confirmation and determination relating to the tasks such as displaying individual work contents included in the relevant sequential work and a work procedure to provide a work guide and determining whether or not the work procedure has correctly been followed, and provide work support such as performing evidence recording if the work has been performed correctly, and issuing a warning to an operator to remind the operator to perform the work correctly if the work has been performed erroneously, [0036]).

Blenkinsopp et al. and Uemura et al. are in the same art of issuing warnings (Blenkinsopp et al., [0034]; Uemura et al., [0036]). The combination of Uemura et al. with Blenkinsopp et al. and Min et al. will enable the production of documentation. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the documentation process of Uemura et al. with the invention of Blenkinsopp et al. and Min et al. as this was known at the time of filing, the combination would have predictable results, and as Uemura et al indicate in this way “Image data acquired during work is effectively utilized, mistakes in work are prevented based on a plurality of image data acquired and work information accumulated in advance in the database, and if a work mistake occurs, a warning is given to an operator and a correct procedure is guided, enabling support for performing reliable work” ([0229]), which will save money by minimizing mistakes when combined with the tool tracking of Blenkinsopp et al. and Min et al..

Regarding claim 11, Blenkinsopp et al. and Min et al. and Uemura et al. disclose the method according to claim 10. Uemura et al. further disclose considering data from at least one further sensor, in particular a position sensor for detecting a position of the hand-guided tool in the space, data from the hand-guided tool, in particular the device number, rotational speed, torque, type and dimensions of a tool insert of the hand-guided tool, and/or data from an operator of the hand-guided tool in the creation of the documentation (The database 13 includes, for example, a work information database 13a and an image database 13b. Here, the work information database 13a contains work information including various kinds of information relating to a plurality of types of work. Here, work information includes individual pieces of detailed information relating to each type of work such as work names (e.g., a general name/process names/detailed task names), a work object, work parts, work time information (e.g., start/end times and/or a total length of time), surrounding environment information (e.g., work location/building name/room name/workbench position) and an operator name, [0051], FIG. 11 illustrates an example of specific information contents included in the work information database 13a. The example illustrated in FIG. 11 is an example of a database assuming maintenance work for cleaning “scissors”, which are a type of instrument used for surgery, treatment or the like, by means of manual operation by an operator after use in surgery, treatment or the like (hereinafter abbreviated as “scissors cleaning/sterilizing work”, [0141]).

Blenkinsopp et al. and Uemura et al. are in the same art of issuing warnings (Blenkinsopp et al., [0034]; Uemura et al., [0036]). The combination of Uemura et al. with Blenkinsopp et al. and Min et al. will enable the production of tool type documentation. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the documentation process of Uemura et al. with the invention of Blenkinsopp et al. and Min et al. as this was known at the time of filing, the combination would have predictable results, and as Uemura et al. indicate in this way “Image data acquired during work is effectively utilized, mistakes in work are prevented based on a plurality of image data acquired and work information accumulated in advance in the database, and if a work mistake occurs, a warning is given to an operator and a correct procedure is guided, enabling support for performing reliable work” ([0229]), which will save money by minimizing mistakes when combined with the tool tracking of Blenkinsopp et al. and Min et al..

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blenkinsopp et al. (US 20170252939 A1) and Min et al. (US 20160077621 A1) as applied to claim 12 above, further in view of Walter et al. (US 20130201292 A1).

Regarding claim 15, Blenkinsopp et al. and Min et al. disclose the method according to claim 12. Blenkinsopp et al. further partly indicate at least one of the shape and the dimensions of the danger area is changed depending on the type of the tool insert of the hand guided tool (In hazardous zone and the surrounding zone as volumes each having a width, a depth and a height, establishing the position of each object in relation to a surrounding zone delimiting the hazardous zone of the cutting blade, [0025] cameras are selected to cover an area on the work table (102) of about 400 mm×400 mm, [0058]), however, another reference is provided to make this explicit.

Walter et al. teach at least one of the shape and the dimensions of the danger area is changed depending on the type of the tool insert of the hand guided tool (The object of the invention is therefore to create a device for monitoring at least one three-dimensional safety area, said device enabling quick adaptation to dynamic safety areas, that is to say activatable and deactivatable safety areas, which can also be changed in terms of they expanse and/or layout, [0009], Dynamic changes to the respective safety areas, such as positron and size, can be taken into account by adaptation to the current processing step of the machine and also to the current level of danger posed thereby, [0017], changing safety areas in terms of shape, position and size during interruption of the machine operation and also without interruption thereof, and of simultaneously monitoring these safety areas, change can be made manually or in particular dynamically according to different parameters, such as machine position and machine trajectory, [0028]).

Blenkinsopp et al. and Walter et al. and Min et al. are in the same art of danger zones (Blenkinsopp et al., [0012]; Walter et al., [0009]). The combination of Walter et al. with Blenkinsopp et al. and Min et al. will enable the use of a dynamic safety area. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the adaptive area of Walter et al. with the invention of Blenkinsopp et al. and Min et al. as this was known at the time of filing, the combination would have predictable results, and as Walter et al indicate this “device allowing simple processing that is not processor-intensive, that is to say that requires evaluation in real time, for the analysis of the data established by an image-processing device” ([0009]) and a “monitoring device according to the invention may be adapted individually to the respective requirements by using any number of projectors and capturing devices, and it can therefore be used equally to monitor both individual, small safety areas and also larger, more dispersed safety area” ([0015]), thus indicating how it can increase the number of potential applications when combined with the tool tracking of Blenkinsopp et al. and Min et al. by allowing many sizes of tool to be tracked.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blenkinsopp et al. (US 20170252939 A1) and Min et al. (US 20160077621 A1) as applied to claim 12 above, further in view of Valentini (US 20170282346 A1) further in view of Walter et al. (US 20130201292 A1).

Regarding claim 16, Blenkinsopp et al. and Min et al. disclose the hand-guided tool according to claim 15. Blenkinsopp et al. and Min et al. do not disclose a sensor for detecting the type of tool insert used with the hand-guided tool and comprising means for automatically changing at least one of the shape and dimensions of the danger area depending on the type of the tool insert detected.

Valentini teaches a sensor for detecting the type of tool insert used with the hand-guided tool (Preferably, the means for electrically connecting the control unit to the tool comprise contacts for connecting the tool to an electric power supply, at least one contact for receiving an electric signal from the tool for the detection of the type of tool, to which the control unit is attached, and/or at least one contact for receiving one or more sensor signals from one or more sensors of the tool, [0014], automatically detecting the type of tool, to which the control unit is attached, and means for automatically adjusting control parameters based on the detected type of tool, [0019], having determined the type of tool, the control unit procures the corresponding mechanical and/or electrical properties of the tool and adapts the control parameters accordingly, detection of the type of tool can be realized electrically, mechanically, magnetically, optically, inductively, by means of a capacitance or in any other way, [0020]).

Blenkinsopp et al. and Valentini are in the same art of power tools (Blenkinsopp et al., abstract; Valentini, [0014]). The combination of Valentini with Blenkinsopp et al. and Min et al. will enable the use of a tool type detection. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the tool detection of Valentini with the invention of Blenkinsopp et al. and Min et al. as this was known at the time of filing, the combination would have predictable results, and as making the detection automatic will allow the adapting of control parameters to be performed without requiring a user to specify which tool is being used which will save a user of a tool such as that described by Blenkinsopp et al. time and aggravation.

Blenkinsopp et al. and Min et al. and Valentini do not disclose automatically changing at least one of the shape and dimensions of the danger area depending on the type of the tool insert detected.

Walter et al. teach at least one of the shape and the dimensions of the danger area is changed depending on the type of the tool insert of the hand guided tool (The object of the invention is therefore to create a device for monitoring at least one three-dimensional safety area, said device enabling quick adaptation to dynamic safety areas, that is to say activatable and deactivatable safety areas, which can also be changed in terms of they expanse and/or layout, [0009], Dynamic changes to the respective safety areas, such as positron and size, can be taken into account by adaptation to the current processing step of the machine and also to the current level of danger posed thereby, [0017], changing safety areas in terms of shape, position and size during interruption of the machine operation and also without interruption thereof, and of simultaneously monitoring these safety areas, change can be made manually or in particular dynamically according to different parameters, such as machine position and machine trajectory, [0028]).

Blenkinsopp et al. and Walter et al. are in the same art of danger zones (Blenkinsopp et al., [0012]; Walter et al., [0009]). The combination of Walter et al. with Blenkinsopp et al. and Min et al. and Valentini will enable the use of a dynamic safety area. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the adaptive area of Walter et al. with the invention of Blenkinsopp et al. and Min et al. and Valentini as this was known at the time of filing, the combination would have predictable results, and as Walter et al indicate this “device allowing simple processing that is not processor-intensive, that is to say that requires evaluation in real time, for the analysis of the data established by an image-processing device” ([0009]) and a “monitoring device according to the invention may be adapted individually to the respective requirements by using any number of projectors and capturing devices, and it can therefore be used equally to monitor both individual, small safety areas and also larger, more dispersed safety area” ([0015]), thus indicating how it can increase the number of potential applications when combined with the tool tracking of Blenkinsopp et al. and Min et al. and Valentini by allowing many sizes of tool to be tracked.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blenkinsopp et al. (US 20170252939 A1) and Min et al. (US 20160077621 A1) as applied to claim 17 above, further in view of Mueckl et al. (US 20180065232 A1).

Regarding claim 18, Blenkinsopp et al. and Min et al. disclose the hand-guided tool according to claim 17. Blenkinsopp et al. imply a case for the hand-guided tool in which the at least one separate camera is disposed, wherein the case is positioned so that the danger area of the hand-guided tool can be monitored (Cameras and an image processor are mounted on the band saw, abstract), however another reference is provided to make this explicit.

Mueckl et al. teach a case for the hand-guided tool in which the at least one separate camera is disposed, wherein the case is positioned so that the danger area of the hand-guided tool can be monitored (“A power tool including a sensor attachment, a housing, a motor, and a power tool controller. The power tool controller is operable or configured to control power provided to the motor. The sensor attachment is coupled to the power tool's housing and includes a first non-contact sensor and a sensor controller. The sensor controller receives signals from the first non-contact sensor related to distance to a work surface and determines a fastener depth based on the signals from the first non-contact sensor. If the fastener depth is greater than or equal to a desired fastener depth, the sensor controller generates and sends a control signal to the power tool controller. In response, the power tool controller turns off or cuts power to the motor”, abstract, “The UNITS button 235 allows a user to select between metric units (e.g., centimeters) and imperial units (e.g., inches) for selecting and indicating the depth of a fastener. The display 215 is operable or configured to provide an indication to a user of, for example, a current depth of a fastener, a desired depth for a fastener, power tool misalignment, etc. The indications on the display 215 can be numeric, graphical (e.g., dot on a grid to show alignment), or visual (e.g., illumination of LED array or LCD to illustrate alignment of the power tool). The sensor housing 205 includes a first sensor 260 and a first emitter 265. In some embodiments, two or more sensors (e.g., three sensors) are included in the sensor housing 205 (e.g., arranged in a triangular pattern around the first emitter 265). The first sensor 260 and the first emitter 265 form, for example, an ultrasonic distance sensor. Ultrasonic distance sensors send ultrasonic wavelength pulses out (using the emitter) and receive reflections (by the sensor) of those pulses off of surfaces. The time it takes to receive the reflection can be used to calculate distance as well as angles with respect to a surface. In some embodiments, the first sensor 260 and the first emitter 265 form a laser distance sensor, an infrared sensor, or another non-contact sensor that can be used to accurately determine a distance between two objects. In embodiments of the invention that include two or more sensors, distance measurements can be averaged and/or used individually to determine the distance between the sensor attachment 135 and the work surface”, [0023]) [note: the ultrasonic sensor described here is used to measure distance, but such sensors are known to optionally create images; further multiple cameras are described by Blenkinsopp et al., therefore the combination of Blenkinsopp et al. and Mueckl et al. can provide the claimed configuration].

Blenkinsopp et al. and Mueckl et al. are in the same art of power tools (Blenkinsopp et al., abstract; Mueckl et al., abstract). The combination of Mueckl et al. with Blenkinsopp et al. and Min et al. will enable the use of a mounted sensor. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the mounted ultrasonic sensor of Mueckl et al. with the invention of Blenkinsopp et al. and Min et al. as this was known at the time of filing, the combination would have predictable results, and as the configuration of Mueckl et al. should provide a full coverage view of the danger area described by Blenkinsopp et al. and Min et al..

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661